Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bourgeois, J.), rendered December 18, 1985, convicting him of robbery in the first degree, robbery in the second degree, burglary in the first degree, criminal possession of a weapon in the third degree, criminal possession of stolen property in the third degree and criminal possession of marihuana in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the trial court’s jury charge on the issue of reasonable doubt is not preserved for appellate review since there was no objection made at trial (see, CPL *756470.05 [2]). In any event, while we disapprove of the reference to wavering minds to explain the meaning of reasonable doubt (see, e.g., People v Stevenson, 104 AD2d 835), the charge, read as a whole, conveyed the correct standard of proof to the jury (see, People v Stevenson, supra). Lawrence, J. P., Weinstein, Spatt and Balletta, JJ., concur.